Supplemental Opinion on Rehearing.
Evans, J.
Complaint is made in the petition for rehearing that our opinion heretofore filed failed to deal with one issue in the case. The record discloses that the plaintiff filed an amendment to his petition in the court below, whereby he made Henry Gray a party defendant, and whereby he claimed to recover from him and from the original defendants the sum of f1,000. upon the following agreement:
“We, the undersigned, hereby agree to pay L. A. Jester (he sum of one thousand ($1,000.00) dollars as consideration for services in case he exercises or causes to be exercised the option to purchase or sell this day given to him by the undersigned on the premises described as the north 60 A. of the S. W. quarter of Sec. 32, Twp. 79, Range 23, Polk County, Iowa. Said payment to be made at the time said option is exercised.
*1258“Dated at Des Moines, Iowa, this 25th day of March, 1915.
“[Signed] Clara I. Gray
“Buth Gray,
“By Henry Gray, Agent.”
The agreement above set forth was contemporaneous with the execution of the original option contract, and, in legal effect, was a part of the same transaction.
As respects the obligation thereunder of the principal makers, our conclusion announced in the original opinion as to the legal effect of the option contract is necessarily determinative of the legal effect of this contract as a part thereof. The promise to pay, herein set forth, was contingent and conditional upon a completed sale.
The same reason would stand in the way of any recovery as against Henry Gray. As to him, there is the further reason that he signed the contract only as the purported agent of his principals. It is elementary that an agent is not ordinarily liable for the contract of his principal. It is only when he conceals the agency or withholds the name of his principal or exceeds authority or is guilty of some fraud as an inducement to the contract that a liability-may arise as against him. Nothing appears herein to take this case out of the ordinary rule. Though it be true that an issue was made in the pleadings on the agent’s authority to enter into the option contract for his principals, yet such issue was not pressed in the evidence for defendants, and the disposition of the case did not turn upon such issue. Even if the plaintiff were now able to prove that the agent did exceed his authority, and did thereby render himself liable in lieu of his pxdncipals, still he would be liable only to the same extent as the principals would have leen if the pui*ported act of agency had been authorized by them. Inasmuch as we dispose of the main case against the principals on the assumption that the act of agency was authorized,' *1259and find, nevertheless, that the option contract was duly revoked by the principals, nothing is left upon which liability can be predicated, either against them or against their purported agent. The finding of due revocation of the option contract carries down plaintiff’s entire cause of action thereon, and leaves no remnant.
The petition for rehearing must, accordingly, be overruled.